[ex1011gtatfirstamendment001.jpg]
EXECUTION VERSION FIRST AMENDMENT TO MANAGEMENT AND ADMINISTRATIVE SERVICES
AGREEMENT (EFFECTIVE AS OF APRIL 3, 2011) This First Amendment (the “First
Amendment”), dated as of July 20, 2015, to the Management and Administrative
Services Agreement, effective as of April 3, 2011 (the “2011 Services
Agreement”), is entered into by and between GTAT Corporation (f/k/a GT Solar
Incorporated) (“Provider”), a Delaware corporation, and GT Advanced Technologies
Limited (f/k/a GT Solar Hong Kong, Limited) (“Recipient” and, together with
Provider, the “Parties”), a limited liability company organized and existing
under the laws of Hong Kong. Capitalized terms used in this First Amendment but
not otherwise defined herein shall have the meaning set forth in the 2011
Services Agreement. RECITALS WHEREAS, on October 6, 2015, Provider, Recipient,
GT Advanced Equipment Holding LLC (“GT SPE”), GT Advanced Technologies, Inc.
(“GT Parent”), GT Equipment Holdings, Inc., Lindbergh Acquisition Corp., GT
Sapphire Systems Holding LLC, GT Advanced Cz LLC and GT Sapphire Systems Group
LLC filed chapter 11 cases in the United States Bankruptcy Court for the
District of New Hampshire (the “Bankruptcy Court”); WHEREAS, Provider and
Recipient are parties to: (a) that certain License Agreement, effective as of
April 1, 2011, as modified by that certain Sapphire Transfer Pricing Analysis
and Report for Fiscal Year Ended March 31, 2012, issued January 21, 2013 (the
“ASF License Agreement”); (b) that certain Agreement for Sharing Development
Costs, effective as of April 11, 2011 (the “Cost Sharing Agreement”); (c) that
certain License Agreement, effective as of July 5, 2010, as modified by that
certain Amendment No. 1 to License Agreement, effective as of April 3, 2011, and
as further modified by that certain Polysilicon Transfer Pricing Analysis and
Report for the Calendar Year Ended December 31, 2013 (the “Poly/DSS License
Agreement”); (d) that certain Management and Administrative Services Agreement,
effective as of July 5, 2010 (the “2010 Services Agreement” and, together with
the ASF License Agreement, the Cost Sharing Agreement, the Poly/DSS License
Agreement, and the 2011 Services Agreement, the “Prepetition Intercompany
Agreements”); WHEREAS, following extensive good faith, arm’s-length negotiations
among Provider, GT SPE, Recipient, certain unaffiliated holders of notes issued
by GT Parent, and other parties in interest, Provider, GT SPE, and Recipient
have agreed to enter into that certain Intercompany Settlement Agreement, dated
as of July 20, 2015 (the “Intercompany Settlement Agreement”), which resolves
numerous intercompany issues, including, without limitation, the sale of their
ASF Furnaces in the marketplace and the sharing of proceeds from such sales
among them; WHEREAS, Provider and Recipient each desire to assume the 2011
Services Agreement, as amended by this First Amendment, subject to the terms and
conditions in the Intercompany Settlement Agreement, including, without
limitation, Party 2’s issuance of that certain Contingent Note, dated July 20,
2015 (the “Contingent Note”) (a copy of which is annexed to the Intercompany
Settlement Agreement), to satisfy, among other things, the cure costs under the
Prepetition Intercompany Agreements;



--------------------------------------------------------------------------------



 
[ex1011gtatfirstamendment002.jpg]
2 WHEREAS, under the Intercompany Settlement Agreement, Recipient has agreed to
issue to Provider that certain Priority Note, dated July 20, 2015 (the “Priority
Note”) (a copy of which is annexed to the Intercompany Settlement Agreement), to
satisfy certain post-petition administrative expense claims by Provider against
Recipient; and WHEREAS, in connection with the Intercompany Settlement
Agreement, Provider, GT SPE, and Recipient have entered into that certain
Intercompany Sales Agreement, dated July 20, 2015 (the “Intercompany Sales
Agreement”) (a copy of which is annexed to the Intercompany Settlement
Agreement) governing the sale of ASF Furnaces by Provider and GT SPE to
Recipient. NOW, THEREFORE, in consideration of the mutual promises hereinafter
set forth, the Parties agree as follows: 1. AMENDMENTS TO 2011 SERVICES
AGREEMENT 1.1 Section 2.1 of the 2011 Services Agreement is hereby deleted in
its entirety and inserted in place thereof shall be the new Section 2.1: The
term of this Agreement will commence on the Effective Date and will continue
until the later of (a) the Maturity Date (as defined in the Priority Note) of
the Priority Note and (b) the date that the Contingent Note has been repaid in
full (including all interest accrued thereupon), unless terminated sooner as
hereinafter provided; provided, that beginning on the date that is four years
from Bankruptcy Court approval of the Intercompany Settlement Agreement, each of
Provider and Recipient may terminate this Agreement upon no less than three (3)
months prior written notice to the other. 1.2 The following provision shall be
added to the end of Section 2.2 of the 2010 Services Agreement: In addition,
this Agreement will terminate if: (i) an Event of Default (as defined under the
Priority Note or the Contingent Note, as applicable) has occurred under the
Priority Note or the Contingent Note; or (ii) Recipient is in material breach of
any of its obligations under (a) the Intercompany Settlement Agreement, (b) the
Intercompany Sales Agreement, (c) the ASF License Agreement (as amended by that
certain First Amendment to ASF License Agreement, dated as of July 20, 2015),
(d) the Cost Sharing Agreement (as amended by that certain First Amendment to
Cost Sharing Agreement, dated as of July 20, 2015), (e) the Poly/DSS License
Agreement (as amended by that certain Second Amendment to Poly/DSS License
Agreement, dated as of July 20, 2015), or (f) the 2010 Services Agreement (as
amended by that certain First Amendment to Management and Administrative
Services Agreement (Effective as of July 5, 2015), dated as of July 20, 2015),
and such breach is not cured within 10 days after Provider provided notice of
such breach to Recipient.



--------------------------------------------------------------------------------



 
[ex1011gtatfirstamendment003.jpg]
3 1.3 The issuance of the Priority Note and the Contingent Note, together with
the $10 million cash payment under the Intercompany Settlement Agreement,
resolves all of the Parties’ payment obligations under the 2011 Services
Agreement through the end of the second quarter of 2015. 2. MISCELLANEOUS 2.1
Except as otherwise amended herein, the terms and conditions of the 2011
Services Agreement shall remain in full force and effect. 2.2 This First
Amendment will be governed by and construed in accordance with the laws of Hong
Kong, without regards to its conflict of law provisions. 2.3 This First
Amendment may be executed in counterparts, and when all parties have executed a
copy hereof, the executed copies taken together shall be deemed to be the full
and complete agreement of the Parties. 2.4 The effectiveness of this First
Amendment and the obligations of each of the Parties hereunder are conditioned
upon entry of an order by the Bankruptcy Court approving the Intercompany
Settlement Agreement. [remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[ex1011gtatfirstamendment004.jpg]




--------------------------------------------------------------------------------



 